Citation Nr: 1634211	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  13-22 671	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 1, 2016.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse



ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from July to December 2007.  She served in the National Guard until July 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran appeared at a hearing before the undersigned in March 2015.  A transcript of the hearing is of record.

In April 2015, the Board remanded this case for additional development, to include providing the Veteran with VA examinations as to the issues of entitlement to service connection for a low back condition, fibromyalgia, and bilateral lower extremity peripheral neuropathy.  In a March 2016 rating decision, the RO granted entitlement to service connection for a low back disability and radiculopathy of the lower extremities.  Where a claim for service connection is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The notice letter included the VA form for submitting a notice of disagreement (NOD) with the decision.  

In an August 2016 brief to the Board, the Veteran's representative expressed disagreement with the effective date of the 20 percent rating for the low back disability and the effective dates of service connection for radiculopathy of the lower extremities.  The representative's statements do not appear to constitute a notice of disagreement because they were not submitted to the entity that entered the decision; and were not submitted on the standard form.  Effective March 24, 2015, all NODs are required to be submitted on a standardized form.  79 Fed. Reg. 57,660 (Sept. 24, 2014) (eff. Mar. 24, 2015) (codified at 38 C.F.R. § 202.10(a) (2015)); see 38 U.S.C.A. § 7105(b)(1) (West 2014).  

The March 2016 rating decision also granted entitlement to a TDIU effective from February 1, 2016.  As this does not represent a full grant of benefits sought on appeal, the claim for entitlement to a TDIU prior to February 1, 2016, remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Fibromyalgia

Pursuant to the Board's April 2015 remand, the Veteran was afforded a VA fibromyalgia examination in February 2016.  The examiner indicated that the Veteran had never been diagnosed with fibromyalgia because there was no objective evidence to support such a diagnosis.  Nonetheless, the examiner indicated that the Veteran had the following findings, signs, and symptoms attributable to fibromyalgia: widespread musculoskeletal pain, stiffness, sleep disturbances, paresthesias, headache, and depression.  The examiner also noted that the Veteran had several trigger points for pain present.  In the remarks section of the report, the examiner reiterated the claim that there were "[n]o medical records available of diagnosis or treatment for fibromyalgia as reported by [V]eteran."  

The examiner opined that the Veteran's fibromyalgia was not incurred in service or due to an in-service injury, event, or illness because the Veteran's service treatment records do not reveal evidence of complaints or evaluation for symptoms of fibromyalgia.  Regarding secondary service connection, the examiner opined that the Veteran's claimed fibromyalgia is less likely as not due to the Veteran's service left foot and ankle disabilities because they have "no causal relationship with fibromyalgia."  

The opinion does not comply with the April 2015 remand directives.  The Board is required to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

The examiner's statements regarding the diagnoses and treatment are inaccurate.  VA treatment records show that during the pendency of this claim, she has been diagnosed and treated for fibromyalgia on numerous occasions. See, e.g., November 2014 Treatment Record (changing medications for fibromyalgia); September 2014 Treatment Record (diagnosing fibromyalgia); August 2013 Treatment Record (discussing restarting medications for fibromyalgia).  The examiner did not discuss any of these diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof).  

Moreover, while the examiner indicated that the Veteran's fibromyalgia was not caused by a service-connected disability, the examiner did not provide an opinion regarding the aggravation aspect of secondary service connection.  The United States Court of Appeals for Veterans Claims has made it clear than an opinion will be considered inadequate unless it addresses both the caused by and aggravation avenues for secondary service-connection.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

The Board is required to seek a new examination.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").

TDIU

The TDIU issue is inextricably intertwined with those of entitlement to service connection for fibromyalgia and peripheral neuropathy.  Thus, adjudication of the TDIU issue is deferred.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990) (two issues are inextricably intertwined when they are so closely tied together that a final decision on one could have a negative impact on the other).  The Veteran's testimony also provides evidence of unemployability prior to February 2016; although she did not meet the percentage requirements for TDIU at that time.  See 38 C.F.R. § 4.16(a) (2015).  VA policy is to grant TDIU in all cases where service connected disability causes unemployability, regardless of percentages; but the Director of VA's Compensation and Pension Service (C&P) must make the initial determination as to entitlement.  38 C.F.R. § 4.16(b) (2015).

Lastly, because the record indicates that the Veteran has been receiving ongoing VA treatment, there may be additional relevant treatment records.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to report all employment and school enrollment since May 2010.  After completing the development directed below, and re-adjudicating the issues on appeal; if there are any periods prior to February 1, 2016 when she did not meet the percentage requirements for TDIU and was not working; refer the claim to the Director of VA's C&P Service for adjudication under the provisions of 38 C.F.R. § 4.16(b) (2015).

2. Obtain all outstanding VA treatment records from October 2015 to the present.  If no such records are located, that fact should be documented in the claims file.  The Veteran should also be given an opportunity to identify and/or submit any pertinent private treatment records.

3. After available records have been obtained and associated with the claims file, afford the Veteran a VA examination to determine whether fibromyalgia is related to service or a service connected disability.  The entire claims file including this Remand must be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted.

The examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that fibromyalgia had its onset during the Veteran's period of ACDUTRA from July to December 2007 or is otherwise related to any in-service disease, event, or injury.

The examiner should note that fibromyalgia was considered a current disability if shown at any time since 2010, even if not shown on the current examination.  If the examiner finds that the Veteran does not have current fibromyalgia, the examiner should opine whether other findings of fibromyalgia in the record were made in error.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that fibromyalgia was (1) caused or (2) aggravated by a service-connected disability.  

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  

The examiner should provide reasons for these opinions.  The examiner should also state whether the Veteran's reports would be sufficient, in conjunction with other evidence of record, to link current fibromyalgia to service or a service connected disability and whether there is any medical reason for rejecting her reports.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4. If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


